RESOLUCIÓN
Evaluada la Moción Solicitando Reconsideración, presentada por la parte peticionaria, se declara “con lugar” y se reinstala al Ledo. Josué D. De León Rodríguez al ejercicio de la abogacía y la notaría. Se ordena el archivo por desistimiento voluntario de las quejas Núms. AB-2007-315, AB-2008-87 y AB-2008-90. En cuanto a la queja Núm. AB-2006-252, el Procurador General deberá rendir el informe requerido por este Tribunal en su Resolución de 11 de septiembre de 2008.

Notifíquese personalmente.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo